Citation Nr: 0633583	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Board first considered the issue presented 
here in January 2005 and denied service connection as there 
was no corroborated in-service stressor upon which a 
diagnosis of post-traumatic stress disorder could be 
predicated.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans' Claims (Court) and, in 
June 2006, the Court granted a Joint Motion for Partial 
Remand vacating and remanding the issue of entitlement to 
service connection for post-traumatic stress disorder.  Thus, 
this matter is now properly returned to the Board for further 
consideration and compliance with the Court's order to 
complete development set forth in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requests entitlement to service connection for 
post-traumatic stress disorder based on his service in Korea 
in the 1950's.  He has been unable to discuss his in-service 
stressors outside of the treatment setting and advises that 
he has only told his VA therapist, Sean Zielinski, Ph.D., of 
the events that he experienced during service that cause his 
current stress.  Unfortunately, the VA treatment records 
associated with the claims folder do not appear to be 
complete as the veteran also advises that he has participated 
in regular treatment since 1998 and the records in the claims 
folder only show sporadic counseling in 2001 and 2002.  As 
such, this matter must be remanded to ensure that all 
treatment records are associated with the claims folder.

On remand, the veteran's therapist must be contacted to 
determine on what stressors his diagnosis of post-traumatic 
stress disorder is predicated.  The therapist must also be 
requested to provide an opinion as to whether the veteran's 
stressors are related to his military service and, 
consequently, if the diagnosis of post-traumatic stress 
disorder is based on experiences during military service.  If 
Sean Zielinski, Ph.D., is not available to provide such 
information, the veteran should be scheduled for another VA 
examination and advised of the importance in providing 
information regarding in-service stressors.

Therefore, this matter is remanded for the following action:

1.  Ensure that all updated Veterans 
Claims Assistance Act of 2000 (VCAA) 
notices have been sent to the veteran.

2.  Obtain all psychiatric treatment 
records from the VA Medical Center in Las 
Vegas and all outpatient treatment 
clinics dated from 1998 to the present.  
If there is any break in treatment during 
2001 and 2002, as suggested in the Joint 
Motion, have someone from the medical 
facility make a written report detailing 
why certain records are not available, 
including notations of when the veteran 
missed scheduled appointments.

3.  Contact Sean Zielinski, Ph.D., at the 
VA Medical Center in Las Vegas and 
request that he provide a written report 
as to all stressors upon which he 
predicated his diagnosis of post-
traumatic stress disorder.  Ask that Dr. 
Zielinski provide an opinion as to 
whether the veteran's diagnosis of post-
traumatic stress disorder is based upon 
events that occurred during his military 
service.  Advise Dr. Zielinski that all 
opinions rendered must be supported by 
complete rationale.

4.  If Dr. Zielinski is not available, 
schedule the veteran for a psychiatric 
examination after all treatment records 
have been obtained and request that the 
examiner review all treatment records and 
make every effort to determine what 
stressor(s) a diagnosis of post-traumatic 
stress disorder may have been based upon 
by the treating therapist.  The examiner 
should perform a complete evaluation of 
the veteran, render all appropriate 
psychiatric diagnoses, and state whether 
any such diagnosed psychiatric disability 
is a result of military service.  If the 
examiner diagnoses post-traumatic stress 
disorder, he/she should state on what 
stressor(s) the diagnosis is based.  All 
opinions rendered should be supported by 
complete rationale.

5.  Upon receipt of the report from Dr. 
Zielinski or the VA examiner, perform any 
development necessary to corroborate the 
in-service stressor(s) identified.  
Contact the veteran, if necessary, to 
obtain additional information necessary 
to obtain corroborative evidence.  
Notwithstanding the fragile nature of 
this veteran, he should be advised, 
possibly through his attorney, that 
"[t]he duty to assist is not always a 
one-way street.  If a veteran wishes 
help, he cannot passively wait for it in 
those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and considered under theories 
presented in Pentecost v. Principi, 16 
Vet. App. 124 (2002).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



